Citation Nr: 1330980	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's hearing loss was incurred during service.  

2.  The Veteran's tinnitus was incurred during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  When there is an approximate balance of positive and negative evidence, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Service treatment records show that at the April 1966 induction examination, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
5
-
-10
LEFT
5
10
5
-
-5

In the May 1968 separation examination, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
0
-
35
LEFT
0
0
0
-
5

In an October 2009 VA examination, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
20
45
70
70
LEFT
20
15
15
15
60

Average pure tone thresholds, in decibels (dB), were 51 dB for the right ear and 26 dB for the left ear.  Speech audiometry as measured by the Maryland CNC revealed speech recognition scores of 92 percent in the right ear and 96 percent in the left ear.  Thus, the evidence shows that the Veteran has impaired hearing for VA purposes under 38 C.F.R. § 3.385.

The examiner noted that the Veteran's hearing was within the normal range upon induction and separation.  The examiner noted a stable asymmetrical high frequency hearing loss appearing cochlear in nature and noise induced from history and configuration.  Tinnitus reported by the Veteran as constant type for the last 20 plus years was noted to be more likely than not related to his hearing loss.  The examiner noted that hearing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not delayed in onset.  Therefore with the discharge examination unchanged from the induction examination, all factual evidence indicated the onset of the hearing loss and tinnitus occurred after the Veteran's period of service.

Regardless of the October 2009 examiner's opinion that the Veteran had hearing loss and tinnitus which occurred after his period of service and that there was no change in the audiological results from the induction to the separation examination, the evidence shows otherwise as identified above.  The Board agrees with the examiner that the results from the induction and the separation examination were within the normal range for VA purposes; however, a significant shift in loss of hearing ability was shown in the right ear at separation.  At 4000 Hz, the Veteran's right ear hearing went from a -10 dB to 35 dB, or a loss in hearing ability of 45 dB.  Likewise but not as significant at 4000 Hz, the Veteran's left ear hearing went from a -5 dB to 5 dB, or a loss in hearing ability of 10 dB.

Considering the evidence of record, the Veteran was exposed to noise exposure in service, including to cannon firing and other hazardous noise as an artilleryman.  The October 2009 VA examiner noted that the Veteran had an asymmetrical high frequency hearing loss appearing cochlear in nature and noise induced from history and configuration.  In addition the Veteran's tinnitus was noted to be more likely than not related to his hearing loss.  At the least, the evidence raises a reasonable doubt as to the origin of the Veteran's hearing loss and tinnitus.  When reasonable doubt is resolved in his favor, the Board finds that his hearing loss and tinnitus were incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for hearing loss and tinnitus is warranted.


ORDER

Service connection for a hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


